Case: 1:20-cr-00061-TSB Doc #: 1 Filed: 06/17/20 Page: 1 of 3 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : CASENO: © LOAD
. e & Ss ( ; i
Plaintiff, : JUDGE ee

INDICTMENT

18 U.S.C. § 2
: 18 U.S.C. § 922(g)(1)
JASON EUGENE MINCY, : 18 U.S.C. § 924(a)(2)
: 18 U.S.C. § 924(c)(1)
: 21 U.S.C. § 841(a)(1)
Defendant. : 21 U.S.C. § 841(b)(1)(C)

NOTICE OF FORFEITURE

 

THE GRAND JURY CHARGES THAT:
COUNT 1
(Possession with Intent to Distribute)

On or about February 12, 2020, within the Southern District of Ohio, the defendant,
JASON EUGENE MINCY, did knowingly and intentionally possess with the intent to distribute
a mixture and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT 2
(Possession of Firearm in Furtherance of Offense)

On or about February 12, 2020, within the Southern District of Ohio, the defendant,
JASON EUGENE MINCY, did knowingly possess a firearm, that is, a Smith & Wesson .40
caliber pistol (s/n FYN8433), in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, the offense charged in Count Two of this

Indictment, possession with intent to distribute a controlled substance, in violation of Title 21,
Case: 1:20-cr-00061-TSB Doc #: 1 Filed: 06/17/20 Page: 2 of 3 PAGEID #: 2

United States Code, Section 841(a)(1).
Allin violation of Title 18, United States Code, Section 924(c)(1).

COUNT 3
(Possession by a Prohibited Person)

On or about February 12, 2020, within the Southern District of Ohio, the defendant,
JASON EUGENE MINCY, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm and ammunition, to
wit, a Smith & Wesson .40 caliber pistol (s/n FYN8433) and 13 rounds of .40 ammunition, and
the firearm and ammunition were in and affecting commerce.

All in violation of Title 18, United States Code, Section 922(g)(1), 924(a)(2) and 2.

FORFEITURE ALLEGATION 1

Upon conviction of the offense set forth in Count | of this Indictment, the defendant,
JASON EUGENE MINCY, shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a), (1)
any property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result
of such violation, and (2) any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such violation, including but not limited to:

e A Smith & Wesson, Model SD4OVE, .40 caliber pistol, bearing serial number FYN8433,
with any attachments; and
e Approximately thirteen (13) rounds of Federal, .40 caliber ammunition.
FORFEITURE ALLEGATION 2

Upon conviction of any of the offenses set forth in this Indictment, the defendant, JASON
EUGENE MINCY, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c), any firearms and ammunition involved in or used in such violation(s), including

but not limited to, the firearm and ammunition listed in Forfeiture Allegation 1.

Page 2 of 3
Case: 1:20-cr-00061-TSB Doc #: 1 Filed: 06/17/20 Page: 3 of 3 PAGEID’#: 3

SUBSTITUTE ASSETS

If any of the property described above in Forfeiture Allegations | and 2, as a result of any

act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c fas been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

é. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) or as incorporated by 28 U.S.C.

§ 2461(c), to seek forfeiture of any other property of the defendant, up to the value of the property

described above.

 

       

 

A TRUE A
GRAND JURY FOREPERSON
DAVID M. DEVILLERS
UNITED STATES ATTORNEY
mais
NIFER K. WEINHOLD -
ISTANT UNITED STATES ATTORNEY
Page 3 of 3

Bie
